          Case 1:19-cr-00607-AJN Document 71 Filed 09/09/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                   9/10/2020


 United States of America,


                –v–                                                          19-cr-607 (AJN)

                                                                                 ORDER
 Alejandro Paulino,

                       Defendant.



ALISON J. NATHAN, District Judge:

       The Court received the attached letter of support for Defendant Alejandro Paulino by

mail, which will be filed with this Order on the public docket.


       SO ORDERED.


Dated: September 9, 2020                          __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
Case 1:19-cr-00607-AJN Document 71 Filed 09/09/20 Page 2 of 4
Case 1:19-cr-00607-AJN Document 71 Filed 09/09/20 Page 3 of 4
Case 1:19-cr-00607-AJN Document 71 Filed 09/09/20 Page 4 of 4
